By Judge Alfred D. Swersky
The Court is of the opinion that the requirements of § 19.2-187 that a certificate of analysis be “duly attested” is not met by the simple signature of the person doing the analysis, and the objection to its admissibility is sustained.
Criminal statutes must be strictly construed, and had the legislature wished to make an exception to the hearsay rule for any document simply signed by the chemist, they could have done so. Instead the requirement of a “duly attested” document is provided for. To attest to something is to bear witness to or declare something to be true. Nothing on Commonwealth’s Exhibit A indicates that the person signing so intended.
The civil cases relied upon by both parties are distinguishable in that some evidence was offered as to the reason the signor’s signature appeared on the document in question. No such evidence was produced in the case.
The Court finds that the circumstantial evidence relied upon by the Commonwealth to prove the nature of the substance in question is insufficient. Absent sufficient evidence that the substance was a controlled substance, the Defendant must be found not guilty.